Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The description does not mention that the slider bar is lockable to the crossbar in a desired position, as recited in claims 1, 15, and 19.  The description at p. 4 lines 25-28 appears to discuss merely an ability to prevent the slider bar from separating from the crossbar, rather than an ability to lock them together once a desired position is achieved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for "the slide bar" in lines 7 or 9.  Note that line 5 introduces a "slider bar" rather than a "slide bar", and various claims which depend from claim 1 consistently refer to "slider bar".  Claims 2-14 are rejected by dependence from claim 1.
Claim 8 is additionally indefinite because it recites "fiber cables in the lateral trough section" and "other cables in the ladder rack", but the lateral trough section and ladder rack are not positively recited in parent claim 1.  A lateral trough section is positively recited in claim 5 and a ladder rack is positively recited in claim 4.
	Claim 15 is indefinite because there is insufficient antecedent basis for "the ladder rack" in line 4 or for "the slider bar" in line 5.  These elements are introduced later in claim 15.  Claim 15 is further indefinite because line 8 refers to "a bar" but other parts of claim 15 refer to a "slider bar".  It is believed that these terms refer to the same element, and thus it appears that every instance of "bar" in claim 15 should be preceded by "slider".  If this is correct, then every instance of "bar" in claims 16-17 and 19 should also be preceded by "slider".  Claims 16-19 are rejected by dependence from claim 15.

Allowable Subject Matter
	It is expected that the claims will be allowable after revisions to overcome the indefiniteness issues mentioned above.  US 6631874 B2 is regarded as the closest art of record.  In terms of claim 1, 125 of fig. 2 can be taken as a bracket arrangement, 120 can be taken as a rail, 102 can be taken as a bar, and a trough 140 can be mounted to bar 102 as shown in fig. 3.  However bar 102 merely pivots relative to bracket 125 and is not slidably mounted thereto as recited.  In terms of claim 15, '874 does not mention a ladder rack and does not disclose or suggest that bar 102 has side edges which surround edges of the crossbar portion of bracket 125.


Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874